Citation Nr: 1702874	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-10 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to October 5, 2012 (TDIU).

5.  Entitlement to a compensable evaluation for scars of the chest and left arm, residuals of coronary artery bypass graft.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1962 to January 1967 and February 1972 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for PTSD, assigned a 20 percent evaluation for the Veteran's diabetes mellitus, type II, and assigned a noncompensable evaluation for the Veteran's bilateral hearing loss.  The Veteran has timely appealed the above issues.  

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has recharacterized the claim for service connection for PTSD to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record suggests the Veteran had several VA Medical Center (VAMC) hospitalizations, to include an admission in May 2010 for chronic renal failure and an admission in July 2015 for generalized weakness; however, after a review of the claims file, the Board is unable to locate the records associated with those hospitalizations.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records and any other private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the PTSD claim, the Veteran underwent a March 2016 psychiatric examination, in which the examiner noted the Veteran's reported symptoms did not meet the diagnostic criteria for PTSD or any other mental disorder under DSM-5 criteria.  The Board notes that both the DSM-4 and DSM-5 are relevant during the appeal period and the VA examiner needs to consider both when determining whether diagnosis of a psychiatric disorder is appropriate.

Further, the examiner noted the Veteran did not report any specific traumatic event due to combat, personal trauma, or other life-threatening situations.  Also, the examiner stated the Veteran's self-report was not suggestive of any mental disorder at any point during his lifetime, including before, during, and after his military service.  However, the Veteran reported two stressful incidents in an August 
2008 statement; this included an incident in April 1965 where the Veteran reported his ship engaged in combat with communist rebels in the Dominican Republic.  The report also included an incident in May 1965 where the Veteran reported his ship had duties to include patrolling coastal waters of South Vietnam, and the ship encountered hostile water craft.  Additionally, the Veteran reported he witnessed enemy combatants killed in action, and that the combat engagements caused him grief, depression, and anxiety.  VA has conceded the Veteran's Vietnam service, although the specific dates of that service are not verified. 

Finally, the examiner did not consider the Veteran's contention that his PTSD is secondary to his service-connected ishemic heart disease.  For the above reasons, the Board finds the March 2016 psychiatric examination is inadequate.  

A remand is therefore necessary in order to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Additionally, the AOJ granted service connection and assigned a noncompensable evaluation for the Veteran's scars of the chest and left arm, residuals of coronary artery bypass graft in a February 2011 rating decision.  The Veteran timely submitted a March 2011 Notice of Disagreement with that decision.  As a timely notice of disagreement has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of a compensable evaluation for scars of the chest and left arm is remanded at this time.

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, the AOJ should request a retrospective assessment regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment prior to October 5, 2012.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issue of a compensable evaluation for the Veteran's scars of the chest and left arm, residuals of coronary artery bypass graft.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Dayton VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus, type II, hearing loss, and psychiatric disorder which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf. 

4.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal; the examiner must consider both the DSM-4 and DSM-5 when assessing whether any diagnoses are appropriate.

If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors upon which the diagnosis is based.

If a psychiatric disorder other than PTSD is diagnosed on examination, the examiner should opine whether the Veteran's psychiatric disorders at least as likely as not 
(50 percent or greater probability) began in or are otherwise the result of military service.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Obtain a full employment history from the Veteran for the entire appeal period.  Request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting prior to October 5, 2012.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  ONLY if a VHA Vocational Rehabilitation Specialist is not available and such lack of availability is expressly noted in the record should the Veteran be scheduled for an examination by another appropriate medical professional to address the issues listed.  

6.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for diabetes mellitus, type II; a compensable evaluation for bilateral hearing loss; service connection for a psychiatric disorder; and, entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


